Appeal by the defendant from a judgment of the Supreme Court, Queens County (Schulman, J.), rendered January 19, 1999, convicting him of robbery in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that reversible error took place when the prosecutor repeatedly asked him during cross-examination why he did not ask his co-arrestees at either the arrest scene, the precinct station house, or the arraignment to exonerate *719him, and that such error was compounded when the prosecutor referred to the defendant’s pretrial silence during summation. Counsel for the defense raised a general objection to the prosecutor’s questions on this subject on one occasion, and objections on different grounds on other occasions. These objections are not sufficient to preserve this issue for appellate review (see, People v West, 212 AD2d 651; People v Blacks, 221 AD2d 351; see generally, People v Qualls, 55 NY2d 733; People v Odiot, 242 AD2d 308). Further, the defendant’s claim regarding the prosecutor’s summation remarks is similarly unpreserved (see, People v Gonzalez, 202 AD2d 606).
In any event, any error on the part of the prosecutor was rendered harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Basora, 75 NY2d 992; People v Covington, 161 AD2d 784). Ritter, J. P., Sullivan, H. Miller and Feuerstein, JJ., concur.